Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8 discloses the limitation “pre-installed base housing”, the specification does not disclose any “base housings”, there are multiple “housings” disclosed but no “base housings” are disclosed. The “housing” that seems to meet the limitation from Claim 8 the closest is the Bottom Housing 128.  Applicant is recommended to change the limitation of “base housing” to” “bottom housing” to provide a better description to which “housing” is being referred in Claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " the power tool housing".  There is insufficient antecedent basis for this limitation in the claim. As there are no internal components or top covers previously introduced.
 
Claim 9 recites the limitation " remaining internal components and top cover of each lanyard system ".  There is insufficient antecedent basis for this limitation in the claim. As there are no internal components or top covers previously introduced. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James Brull (US2017282352A1, Hereinafter “Brull”).
Regarding Claim 6 Brull discloses a power tool (5, See Fig. 1-2) with multiple attached lanyard systems (10, See Fig. 1), with each lanyard system contained within a lanyard system housing (50, See Fig. 5), comprising a lanyard attached to a driver piece holder(302, See Fig. 5) that holds a driver piece (20, See Fig. 5)  and is connected to a retraction system (40, See Fig. 5-8) and providing a different driver piece that can be selected by pulling it out of its attached lanyard system(See 20, Fig. 9-11), extending the driver piece past a driver piece receiver and inserting the driver piece into the driver piece receiver(See 30, Fig. 1, and Paragraph 23-33).
Regarding Claim 7 Brull discloses the power tool with multiple attached lanyard systems of claim 6, wherein each of the driver pieces after use can be removed by removing the driver piece from the driver piece receiver of the power tool and allowing its retraction system to retract the lanyard into the lanyard system housing, returning the driver piece to a storage position. (See Paragraph 25-26)	The recitation “wherein each of the driver pieces after use can be removed by removing the driver piece from the driver piece receiver of the power tool and allowing its retraction system to retract the lanyard into the lanyard system housing, returning the driver piece to a storage position" is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, as set forth above, the intended use limitations are referring to how the power tool is used, and not directed to the structure of the power tool. Because there are no specific limitation on how the use of the claimed power tool would affect the structure of the power tool, then it appears that the invention of  Brull will be capable of having each of the driver pieces removed after use by removing the driver piece from the driver piece receiver of the power tool and allowing its retraction system to retract the lanyard into the lanyard system housing, returning the driver piece to a storage position (See Paragraph 25-26), and thus would be capable of meeting the claimed limitations.
Regarding Claim 8 Brull discloses the power tool with multiple attached lanyard systems of claim 6 wherein the power tool is initially supplied with multiple pre-installed base housings of the attached lanyard systems already attached to the power tool housing (See Fig. 1-2 where the power tool 5 has the base housings of the lanyard systems attached to the power tool housing).
Regarding Claim 9 Brull discloses the power tool with multiple attached lanyard systems of claim 7, wherein the remaining internal components and top cover of each lanyard system can be snapped onto each of the pre-installed base housings by the end user. (See Fig. 4 with cover, fig. 5 without cover and paragraph 15 where the element removed is the top cover)
Regarding Claim 10 Brull discloses the tool with multiple attached lanyard systems of claim 8 wherein the attachment of the pre-installed base housings is done by molding each of the pre-installed base housings into the top housing of the power tool during manufacture of the power tool. 
The recitation " wherein the attachment of the pre-installed base housings is done by molding each of the pre-installed base housings into the top housing of the power tool during manufacture of the power tool " is considered to be a product by process limitation as it discloses pre-installation or assembly process of the base housing.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Brull is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Allowable Subject Matter
Claims 1-5 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art from Brull (US2017282352A1) discloses a lanyard system with a retraction system however the disclosed retraction system does not contain a pulley and a second guiding tray. Therefore  the prior art from Brull does not teach, suggest nor discloses or make obvious the combination of the lanyard system with a lanyard assembly housing further attached to a first end of a retraction system which encircles 180 degrees around a pully at the second end of the lanyard assembly and returns within a second guiding tray of the lanyard assembly housing enclosing the lanyard assembly and said second end of the retraction system attached to the first end of the lanyard assembly contained within the lanyard assembly housing in combination with all the other limitations of Claim 1.  Therefore, based on their dependency on claim 1, claims 2-5 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/               Examiner, Art Unit 3723                                                                                                                                                                                         
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723